Citation Nr: 0929971	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES
 
1.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected pes 
planus.

4.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected pes 
planus.

5.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to service-connected pes 
planus.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2005.  
She also had a period of active duty for training with the 
Army Reserves from July 1997 to February 1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issue of entitlement to service connection for a 
gastrointestinal disability, to include GERD, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. On June 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for a neck disability is requested.

2.  On June 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for a low back disability, to include as 
secondary to service-connected pes planus, is requested.

3.  On June 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for bilateral hip disability, to include 
as secondary to service-connected pes planus, is requested.

4.  On June 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for bilateral ankle disability, to include 
as secondary to service-connected pes planus, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to service connection for a neck disability by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of the issue of entitlement 
to service connection for a low back disability, to include 
as secondary to service-connected pes planus, by the 
appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

3.  The criteria for withdrawal of the issue of entitlement 
to service connection for bilateral hip disability, to 
include as secondary to service-connected pes planus, by the 
appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

4.   The criteria for withdrawal of the issue of entitlement 
to service connection for bilateral ankle disability, to 
include as secondary to service-connected pes planus, by the 
appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the June 26, 2009 videoconference 
hearing, before the undersigned Veterans Law Judge, the 
appellant withdrew the issues of entitlement to service 
connection for a neck disability, a low back disability to 
include as secondary to service-connected pes planus, 
bilateral hip disability to include as secondary to service-
connected pes planus, and bilateral ankle disability to 
include as secondary to service-connected pes planus from 
appeal.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeals for a neck 
disability, a low back disability to include as secondary to 
service-connected pes planus, bilateral hip disability to 
include as secondary to service-connected pes planus, and 
bilateral ankle disability to include as secondary to 
service-connected pes planus, and they are dismissed.


ORDER

The appeal for entitlement to service connection for a neck 
disability is dismissed.

The appeal for entitlement to service connection for a low 
back disability, to include as secondary to service-connected 
pes planus, is dismissed. 

The appeal for entitlement to service connection for 
bilateral hip disability, to include as secondary to service-
connected pes planus, is dismissed. 

The appeal for entitlement to service connection for 
bilateral ankle disability, to include as secondary to 
service-connected pes planus, is dismissed. 


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

The Veteran asserts that service connection is warranted for 
a gastrointestinal disability, to include GERD.  Post-service 
treatment records demonstrate that since 2005, the Veteran 
has been diagnosed with, and treated for, GERD.  With respect 
to an in-service injury or disease, a November 1997 treatment 
record demonstrates that the Veteran was assessed as having 
infectious enteritis.  A March 2004 treatment record also 
shows that the Veteran was diagnosed as having viral gastro-
enteritis.  Additionally, a DD Form 2766, MAR 1998, Adult 
Preventative and Chronic Care Flowsheet, from Keller Army 
Community Hospital in West Point, New York, shows that GERD 
was listed as one of the Veteran's chronic illnesses.  
Likewise, in conjunction with a December 2004 separation 
examination, the Veteran completed a medical history report 
wherein she indicated a history of frequent indigestion or 
heartburn that occurred three to four times per week and 
which was occasionally severe.  The examiner diagnosed the 
Veteran with GERD.  

However, the evidence of record demonstrates that the 
Veteran's gastrointestinal disability may have pre-existed 
service.  In this regard, the Board observes that in a report 
of medical history completed in April 2001, in conjunction 
with an Army Reserve examination (prior to the Veteran's 
January 2002 Army enlistment examination) the Veteran 
reported a history of frequent indigestion or heartburn.  The 
examiner diagnosed the Veteran with GERD.  Further, on a 
January 1996 enlistment examination for the Army Reserves, 
the Veteran reported a history of being hospitalized for an 
intestinal infection when she was nine months old. 

With respect to the etiology of the Veteran's 
gastrointestinal disability, in June 2006, a VA examiner 
opined that it was unlikely that the Veteran's chronic GERD 
was due to, or permanently aggravated, by stress in the 
military service.  She also indicated that that the Veteran's 
GERD began prior to active duty while she was pregnant and 
that pregnancy was a common cause of GERD due to relaxation 
of the lower esophageal sphincter and increased 
intraabdominal pressure.  

However, in reviewing the examiner's opinion, the Board 
observes that it is inadequate.  In this regard, although the 
examiner indicated that she reviewed the Veteran's claims 
file, she also indicated that the medical records were not 
available.  The Board is unable to ascertain if this also 
includes the Veteran's service treatment records.  Indeed, 
the Board notes that in providing her opinion, the examiner 
did not discuss or reference any of the Veteran's pertinent 
service treatment records.      She, instead, only references 
information reported to her by the Veteran on examination 
that day (i.e., that the Veteran's symptoms began while she 
was pregnant and that she had discussed her GERD on her exit 
physical).  Further, even if it were assumed that the 
Veteran's GERD indeed pre-existed service, the examiner did 
not provide a fully supported rationale for the opinion that 
it was not aggravated by the Veteran's military service.  
Therefore, in light of aforementioned deficiencies in the 
June 2006 VA examination, the Board finds that a new VA 
examination and opinion is warranted to determine the nature 
and etiology of the Veteran's gastrointestinal disability to 
include, GERD, to include aggravation of any gastrointestinal 
disability, to include GERD, demonstrated to have existed 
prior to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her gastrointestinal 
disability, to include GERD, prior to, 
and since, her military service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

2.  The Veteran should be afforded a VA 
gastrointestinal examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should specifically identify 
all gastrointestinal disabilities found 
to be present.

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran had a preexisting 
gastrointestinal disability, to include 
GERD, and if so, whether it was 
aggravated by the Veteran's service in 
the military or, in the alternative, 
whether it is at least as likely as not 
that any such gastrointestinal 
disability(s) is/are related to service 
on any basis, to include the Veteran's 
documented in-service gastrointestinal 
symptomology, and/or her military duties 
as a pharmacy specialist at West Point.  
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


